           Case 1:19-cv-00138-TJC Document 38 Filed 12/29/20 Page 1 of 2



Jared S. Dahle
Leah T. Handelman
GARLINGTON, LOHN & ROBINSON, PLLP
350 Ryman Street • P. O. Box 7909
Missoula, MT 59807-7909
Phone (406) 523-2500
Fax (406) 523-2595
jsdahle@garlington.com
lthandelman@garlington.com

Attorneys for Plaintiff/Counter-Defendant


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 AMERICAN BANKERS INSURANCE                     CV 19-138-SPW-TJC
 COMPANY OF FLORIDA,

                Plaintiff/Counter-Defendant,   NOTICE OF SUPPLEMENTAL
                                                     AUTHORITY
          v.

 MARY CAMERON,

                Defendant/Counterclaimant.


          Plaintiff American Bankers Insurance Company of Florida (“American

Bankers”) respectfully submits this Notice of Supplemental Authority pursuant to

District of Montana Local Rule 7.4 in support of its Motion for Summary

Judgment and Briefs in Support (Docs. 21, 22, 36). On December 22, 2020, the

Montana Supreme Court issued an opinion in Farmers Insurance Exchange v.

Wessel, 2020 MT 319 (Dec. 22, 2020), granting summary judgment to an insurer

3095913                                   1
            Case 1:19-cv-00138-TJC Document 38 Filed 12/29/20 Page 2 of 2



because there was no coverage under the policy because the insureds’ intentional

acts did not constitute an “occurrence.” Wessel, ¶¶ 13-17. In reaching its decision,

the Court noted that the insurer was permitted to rely on only the allegations of the

complaint and counterclaim in determining its duty to defend. Wessel, ¶¶ 14, 16,

19. The Court also held that because there was no coverage under the policy—and

no corresponding duty to defend—there cannot be a duty to indemnify, thus

rejecting the insureds’ argument that the duty to indemnify was not ripe for

determination. Wessel, ¶¶ 23-24.

          This authority is pertinent and significant to Plaintiff’s arguments regarding

its reliance on the allegations of the Complaint against Defendant in determining

its duty to defend, the determination of whether a Complaint alleges an

“occurrence,” as well as Plaintiff’s arguments concerning its duty to indemnify in

the event this Court determines there is no duty to defend.

          This authority was not cited because it had not yet been issued when

American Bankers filed its briefs in support of its Motion for Summary Judgment.

          Plaintiff’s arguments relating to the above issues can be found at Doc. 22 at

8-13; 14-16 and Doc. 36 at 3-7; 10-14.

          DATED this 29th day of December, 2020.


                                      /s/ Leah T. Handelman
                                    Attorneys for Plaintiff/Counter-Defendant



3095913                                      2
